Citation Nr: 0934632	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral ear 
disorders, claimed as otitis media and cholesteatoma.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The Veteran had active service from November 1979 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral otitis media.  
By February 2006 decision, the Board denied service 
connection for a bilateral ear disorder, claimed as otitis 
media and cholesteatoma.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2007, the Court issued a Memorandum 
Decision which set aside the portion of the Board's February 
2006 decision which had denied service connection for a 
bilateral ear disorder and remanded that issue for further 
proceedings consistent with the decision.  In August 2008, 
the Board remanded this issue for further evidentiary 
development.

Received in May 2008, from the Veteran's Congressional 
representative, was a letter along with several attachments.  
One of the attachments was an intake form completed by the 
Veteran on May 16, 2008, in which it appears he may be 
raising a claim that he received improper medical treatment 
in May 2000 when he underwent a Valsalva maneuver which 
"blew a hole in his left ear".  This issue is referred to 
the RO for any action deemed appropriate.  



FINDING OF FACT

The preponderance of the competent medical evidence shows 
that the Veteran's bilateral ear disorders, to include ear 
infections, cholesteatoma, and tympanic membrane 
perforations, were initially demonstrated many years after 
service.  The preponderance of the competent evidence of 
record is also against a finding that the Veteran's bilateral 
ear disorders are related to his active service or to any 
other service connected disability.

CONCLUSION OF LAW

The Veteran's bilateral ear disorders, claimed as otitis 
media and cholesteatoma, were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence which are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2003 which fully 
addressed the notice elements.  The Veteran's claim was then 
readjudicated in a March 2004 SOC.  Mayfield, 444 F.3d at 
1333.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  Dingess 
v. Nicholson, supra.  Moreover, the Veteran was provided 
several other opportunities to submit evidence or information 
in support of his claim, including after the case was 
remanded by the Court and after the case was remanded by the 
Board, providing him additional opportunities to participate 
in the processing of the claim.  Mayfield v. Nicholson, 
supra.  The Board therefore finds that the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and a VA 
examination was conducted in 2009.  In addition, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

The Board acknowledges that in July 2009 the Veteran 
submitted to the AMC (Appeals Management Center) a statement 
in which he reiterated that he was treated for an ear 
infection in service in Germany on many occasions.  He 
claimed he was given ear drops in the dispensary, and was 
treated at "NIU UIM" Germany.  (It appears that the Veteran 
is referring to Neu Ulm, Germany.)  He requested that these 
records, showing treatment in service for ear infections, be 
found.  First, the Board notes that although this statement 
was not reviewed by the AMC and was not submitted without a 
waiver of initial review, the Board may nonetheless consider 
this evidence herein.  38 C.F.R. § 20.1304.  In that regard, 
the Board notes that such evidence is duplicative of prior 
statements submitted by the Veteran, which have been 
considered by the RO.  Moreover, in his statement, the 
Veteran essentially claims that there are missing service 
treatment records (STRs).  Upon review of the STRs of record, 
however, they appear to be complete, showing periodic 
treatment for various unrelated medical problems throughout 
the Veteran's period of service.  Moreover, the STRs of 
record do include treatment records from "USAHC Neu Ulm".  
Thus, there is no indication that there may be any missing 
STRs.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The Veteran's service treatment records (STRs) show no 
complaint, finding, or history of otitis media or of any 
other disorder of either ear.  There was some indication of a 
decrease in hearing acuity bilaterally as shown between 
testing on enlistment in 1979 and when tested in March 1988, 
shortly before discharge.

A February 2000 VA record shows that the Veteran was seen for 
complaints of decreased hearing and plugged ears.  An 
otoscopic evaluation of the ears was normal.  

VA records show that in May 2000 the Veteran was seen by ENT.  
He reported that he did not recall having any ear infections 
as a child, and indicated that he was not aware of any 
allergy or sinus problems.  Physical examination revealed a 
clear left ear, but a large retracted monomeric area in the 
right ear.  At that time, sensorineural hearing loss and 
right ear serous otitis media were diagnosed.  Later in May 
2000, he was seen for complaints that both ears were draining 
yellow pus, and an impression of probable ear infection was 
noted.  When he was seen in July 2000, there was some 
perforation of the left ear drum as well as some drainage.  
An August 2000 record indicates that the Veteran said he had 
never had drainage in his left ear before the July 2000 
occurrence.  In October 2000, assessments of left tympanic 
membrane perforation with otorrhea/chronic otitis media and 
right retracted drum and cirrus effusion, were made.

On VA examination in June 2002, the Veteran's claims folder 
was not available for review.  The Veteran reported that he 
routinely suffered from bilateral ear infections and had 
constant drainage.  Examination of the right ear showed a 
cystic-like filled sac as well and the bony structures were 
somewhat occluded due to thick discharge and drainage in the 
middle ear.  The left ear also had a cystic-like structure, 
with thick debris in the center of the middle ear.  Pus-like 
drainage from the left ear was also noted.  The examiner 
observed that the symptoms were consistent with a diagnosis 
of cholesteatoma.  It was also noted that the Veteran 
appeared to have chronic bilateral infections of the inner 
ears.  The examiner commented that the left eardrum was 
somewhat disfigured, and that there was a lot of scarring of 
both ears.

A May 2003 ENT note indicates that the Veteran was referred 
due to tympanic membrane perforation.  It was noted that he 
had developed a left tympanic membrane perforation in 2000.  
He complained of daily bilateral otorrhea, left worse than 
right; and intermittent ear pain.  Physical examination 
revealed an almost complete perforation of the left tympanic 
membrane as well as a 40 % posterior perforation of the right 
tympanic membrane.  The assessment was bilateral chronic 
otitis media.

A private otolaryngology evaluation was conducted in June 
2003, at which time the Veteran complained of decreased right 
ear hearing and intermittent drainage in the left ear.  
Examination revealed a pseudo perforation of the right 
tympanic membrane and an almost total perforation on the left 
side.  Records dated from June to November 2003 show 
continued ear treatment.  In November 2003 he was treated for 
an acute exacerbation of his chronic otitis.

A November 2003 VA treatment record showed that the Veteran 
had a long-standing history of ear problems, hearing loss, 
and left ear drainage.  Physical examination revealed a total 
perforation of the left eardrum with moisture trapped in the 
middle ear and right ear posterior quadrant with debris.  
Assessments of left chronic otitis media with total 
perforation and chronic mastoiditis; right chronic otitis 
media with retraction pocket and possibility of attic 
cholesteatoma developing; bilateral chronic eustachian tube 
dysfunction, and suspected chronic allergic rhinitis, were 
made.

A VA audiological evaluation was conducted in November 2003.  
Otoscopic evaluation of the ears was normal, and it was noted 
that a tympanic membrane perforation of the left ear could 
not be observed.  

On a VA examination in January 2004 it was noted that in 2000 
the Veteran had developed ear infections, a left eardrum 
perforation, and otorrhea which had been problematic ever 
since.  

A private treatment record dated in April 2004 showed 
impressions of mild eustachian tube dysfunction of the right 
ear, and left ear conductive hearing loss with perforation of 
the drum.

In November 2007, the Court issued a Memorandum Decision, 
finding that the June 2002 VA examination was an inadequate 
basis for the Board's February 2006 evaluation and denial of 
the Veteran's claim.  The Court noted that in June 2002 the 
VA examiner had failed to express any opinion as to whether 
the Veteran's claimed bilateral ear disorders were related to 
service.

VA treatment records show that in March and April 2008, there 
were discussions regarding the Veteran having ear surgery.  
He reported having had ear infection problems since 2000.  In 
April 2008, physical examination showed the right ear to have 
a retracted tympanic membrane with a healed monomeric 
membrane, and the left ear showed an approximately 80 to 90 
percent complete perforation.

An October 2008 private treatment record shows that the 
Veteran reported he was seen in 2000 by an ENT physician who 
put a scope in his left ear and perforated it, and that he 
subsequently had chronic otorrhea, on the left more than the 
right.  The impressions included Eustachian tube dysfunction 
with right self-cleaning retraction pocket, and left subtotal 
tympanic membrane perforation/partial ossicular erosion. 

On a VA examination in December 2008, tympanometric screeners 
recorded abnormal and flat responses bilaterally, with larger 
physical volume measured on the left side, noted to be most 
likely consistent with perforation.

On VA examination in June 2009, the examiner noted that 
review of the Veteran's "1980s medical records" showed no 
evidence of otologic disease being treated.  It was noted the 
Veteran reported that, while stationed in Germany from 1985 
to 1988, he was seen by dispensary-type doctors and treated 
multiple times with otologic eardrops due to recurrent 
otorrhea.  After his discharge from service in 1988, he 
reported continuation of intermittent otorrhea.  The 
diagnoses included left tympanic membrane, large central 
perforation with associated mixed hearing loss, and right 
tympanic membrane, currently intact, with evidence of prior 
perforation, now healed.  The VA examiner noted that it was 
difficult to reach a definitive opinion as to the military 
time of the onset of ear disease.  The examiner noted the 
Veteran related multiple episodes, in the 1980s while in 
Germany, of recurrent otorrhea being treated by eardrops, 
however, his claims file did not show specific reference to 
otologic disease.  The examiner noted that it could be 
established that around the year 2000, the Veteran was seen 
at the Livermore VA for treatment for otologic disease, and 
that at about that time, he experienced a left tympanic 
membrane perforation, which persisted to that day.  

Further, on VA examination in June 2009, the examiner noted 
that if one were to accept the history as presented by the 
Veteran, but not substantiated by active duty military 
medical records, one might conclude that he was experiencing 
recurrent Eustachian tube dysfunction with occasional 
tympanic membrane perforations and subsequent otorrhea, which 
was treated by dispensary eardrops; however, the examiner 
again noted that the medical records do not substantiate that 
scenario.  The examiner noted that there was no physical 
examination at service discharge, and the Veteran said he was 
told that he did not need a discharge physical examination in 
1988.  In conclusion, the VA examiner indicated he was using 
speculation relative to the 1980s etiology of the Veteran's 
current ear disease.  The VA examiner could not specifically 
state with certainty, based on the medical records, without 
resorting to mere speculation, that the Veteran's ear disease 
was caused by active duty.  The examiner opined that it is 
more likely than not that, from 2000 and on, the Veteran has 
experienced continuation of his otologic disease.

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for 
his bilateral ear disorders, which have been variously 
diagnosed as bilateral otitis media and cholesteatoma.  

Upon review of the file, the Board notes that the Veteran's 
STRs are negative for complaints, findings, or treatment of 
any diagnosis pertaining to the ears.  Further, STRs show no 
documentation of, or reference to, any ear disorder or 
problems, aside from routine audiological testing conducted 
at that time.  

The first post-service clinical indication of any ear 
disorder was in 2000.  In May 2000 the diagnosis was right 
ear serous otitis media and, later in 2000, a perforation of 
the left tympanic membrane was identified.  Thereafter, the 
Veteran continued to be treated for these conditions, as well 
as other related diagnoses, including cholesteatoma.  The 
Board notes that there was a several-year gap between his 
service separation and the initial confirmation of the 
disability, with no interim clinical support for 
manifestations or continued symptoms.  While such clinical 
support is not necessary, the Board finds that the references 
in the post-service medical records, to the effect that the 
Veteran reported he had ear infection problems since 2000, go 
against a finding of continuity of symptomatology.  

What is missing from this case is competent medical evidence 
linking the Veteran's current ear disorders to service.  The 
Board obtained a VA examination and opinion in June 2009; at 
that time the VA examiner indicated he could not state with 
certainty, based on the medical records, without resorting to 
mere speculation, that the Veteran's ear disease was caused 
by active duty.  Opinions like this amount to 
"nonevidence," being neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  Service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999); Bloom v. West, supra.  Given the 
speculative nature of that statement, the Board finds that 
this medical opinion cannot be used to determine that the 
Veteran's bilateral ear disorders had an onset in service or 
are causally related to service.  Bloom v. West, supra, see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when unsupported by clinical evidence).  
The record reflects that Veteran has not submitted competent 
medical evidence to the contrary.  

The Board also notes that there is no indication that 
attempting to obtain an additional medical opinion in this 
matter would establish a more definitive opinion.  In that 
regard, the VA examiner in June 2009 explained the rationale 
for stating that he could not render an opinion as to the 
etiology of the Veteran's ear disorders without resorting to 
mere speculation, and provided the reasons for that.  The 
examiner explained that the Veteran's claim that he was 
treated for ear infections in service was not shown in his 
STRs, and that a documented ear disease was not shown until 
2000.  Thus, without competent medical evidence linking the 
Veteran's current ear disabilities to service, the claim for 
service connection must be denied.

The Board acknowledges the Veteran's assertions that he was 
treated for ear infections in service with ear drops, and 
that he has had ear problems since service.  Although the 
Veteran is certainly competent to report his ear symptoms and 
to offer his own opinion as to his ear disorders over the 
years, he is not competent, as a layperson, to render a 
medical opinion as to whether hearing loss is related to 
service.  Espiritu, supra.  Any disorder of the ear is a 
complex condition which requires specialized training for 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra.  The Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether an ear disorder had an onset in service or 
is related to service, in the absence of specialized 
training.  The Veteran has not established any specialized 
training for such qualifications.  

With consideration of the record, the length of time 
following service prior to documentation of any ear disease, 
and the absence of any competent medical opinion suggesting a 
causal link between the Veteran's ear disorders and service, 
the Board finds that the preponderance of the evidence is 
against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim of service connection for bilateral ear 
disorders must be denied.  38 U.S.C.A. § 5107(b) ); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral ear disorders, claimed as 
otitis media and cholesteatoma, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


